Citation Nr: 0329269	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder 
(periodontal disease) for the purpose of obtaining Department 
of Veterans Affairs (VA) dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to June 
1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 1996 rating decision of the VA 
Regional Office (RO) in Waco, Texas.

The veteran's appeal was previously before the Board in 
October 1998, at which time the Board remanded the case to 
the RO for additional development.  The requested development 
has been completed to the extent possible and the case has 
been returned to the Board for further consideration of the 
appeal.

Other issues

In March 2003, while this case was in remand status, the RO 
granted service connection for coronary artery disease and 
elevated cholesterol.  Those issues had also been remanded by 
the Board to the RO in October 1998.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
this rating decision, and accordingly, those matters will not 
be addressed further in this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim  of entitlement to service connection is granted during 
the pendency of the appeal, the notice of disagreement 
pertaining to that issue ceases to be valid, and a second 
notice of disagreement must thereafter be timely filed to 
initiate appellate review of downstream issues such as 
entitlement to an increased disability rating or to an 
earlier effective date].


FINDING OF FACT

The veteran does not belong to any class of veterans entitled 
to VA dental treatment.




CONCLUSION OF LAW

The veteran is not entitled to VA dental treatment by reason 
of a dental disorder incurred as a result of his active 
military service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a dental disorder for the purpose of obtaining VA dental 
treatment.  He claims that he acquired periodontal disease in 
service and that this condition should entitle him to VA 
dental treatment.  He also claims that he experienced dental 
trauma in service secondary to being struck in the mouth in 
an altercation.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The RO denied entitlement to service connection for a dental 
condition in October 1996 by finding that the claim was not 
well grounded.  As alluded to above, the VCAA eliminated the 
concept of a well grounded claim and superseded the decision 
of the United  States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) in which the Court held that VA could not 
assist in the development of a claim that was not well 
grounded.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The record shows that subsequent to notifying the veteran of 
the evidence needed to substantiate his claim, the RO 
adjudicated the veteran's dental disorder claim on the 
substantive merits in the January 2003 and March 2003 
supplemental statements of the case.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Similarly, the Board will apply the current standard in 
adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2002 (which was re-mailed to his correct address in 
April 2002) advising him of the provisions relating to the 
VCAA, to include informing him that he should provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorders at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing an appropriate form (VA Form 
21-4142), a copy of which was enclosed with the letter.  The 
veteran responded to the letter in April 2002 by stating that 
he had no additional medical evidence to submit.  The veteran 
filed a second statement in May 2003, which specifically 
indicated that he had no additional evidence to submit with 
regard to his dental claim.
  
The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board concludes that the VCAA notification letter sent to 
the veteran in April 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his claim (filed in 
July 1996), and in fact, he has done so.  It now appears that 
VA has all the information needed to decide the case.  It 
therefore appears quite pointless to require VA to wait still 
longer to adjudicate this long-standing appeal when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in the PVA case was that 
a claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions that he had more time to submit evidence.  
No additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA notice letter in 
April 2002.  As noted above, the veteran has specifically 
indicated by his statements filed in April 2002 and May 2003 
that he has no additional evidence to submit.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification, and it 
is clear that he has nothing further to submit, the 
adjudication at this time by the Board of his remaining 
appealed claim involving the dental disorder will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the statements of the case and multiple 
supplemental statements of the case furnished to him over the 
course of this long-standing appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his dental disorder claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  It appears all known and available 
service, private and VA medical records have been obtained 
and are associated with the veteran's claims folder.  And as 
noted above, the veteran stated in May 2003 that he has no 
additional evidence that is pertinent and needs to be 
obtained.  
In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this appeal has 
been consistent with the provisions of the new law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

A review of the record further indicates that due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
provided with ample opportunity to present evidence and 
argument in support of his claim.  The veteran was informed 
of his right to a hearing and was presented several options 
for presenting personal testimony.  The record shows that he 
testified at a hearing held at the RO in April 1998, but they 
offered no specific testimony regarding his dental disorder 
claim [The testimony concerned the heart disease and high 
cholesterol claims that are no longer at issue.]

The Board will accordingly move on to a discussion of this 
claim.

Pertinent law and regulations

VA dental regulations

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder for treatment purposes in July 1996.  
Subsequent to the initiation of his claim, the regulations 
pertaining to service connection for dental disabilities were 
revised in terms of the types of dental disabilities for 
which service connection could be established.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  See VAOPGCPREC 3-00.  In making 
the determination it may be necessary for the Board to apply 
both the old and the new versions of the regulation.  Id.

(i.) The former dental regulations

According to the regulations in effect in July 1996, each 
missing or defective tooth and each disease of the investing 
tissue were to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.

Further, under the regulations in effect in July 1996, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. 
§ 17.160).  See 38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§§ 3.381, 3.382, 4.149 (1995).

(ii.) Current regulations

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. 
§§ 3.381, 4.149].  With the amendment the reference in 38 
C.F.R. § 4.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2003).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 also was revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1995), which allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.

The end result is that service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment, if they are manifested after 
180 days of service, in accordance with 38 C.F.R. § 17.161.

In determining service connection, the revised regulations 
further provide that the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c) 
(2003).

Under the new regulations, the following will not be 
considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

38 C.F.R. § 3.381(e) (2003).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(f) (2003).

Both the original and the revised versions of the regulations 
provide for the grant of service connection for any dental 
condition that resulted from combat or other in-service 
trauma.  38 C.F.R. § 3.382 (1995); 38 C.F.R. § 3.381 (2003).  

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does  
not include the intended effects of treatment provided during  
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less  
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003).

Factual Background

The veteran's service medical records indicate on enlistment 
that he had no disorders of the teeth, to include 
restorable/nonrestorable or missing teeth or dental/oral 
surgery repair.  See the enlistment physician examination 
report dated in April 1967.  

The veteran's service medical records show that he was 
treated for a laceration injury to his mouth in September 
1970, which was sustained in a fistfight.  This injury was 
treated routinely with suturing of the upper and lower lips.  
There was no follow-up.  Neither the records reporting this 
injury or any of the subsequent in-service dental treatment 
records indicate that the veteran sustained any dental trauma 
as a result.

When the veteran was examined for reenlistment purposes in 
June 1972, he still had all of his teeth; it was noted that 
teeth # 4, 5, 6, 19 and 30 were restorable.  During service, 
dental records indicate that he had scaling and cavity 
filling work done throughout the 1970's.  The report of a 
reenlistment physical examination conducted in June 1978 
indicates that the veteran was missing teeth # 1, 16, 17 and 
32.  He developed severe bone loss and several areas of 
advanced bone loss with associated furcation involvement 
beginning in 1983.  Service dental records indicate that 
tooth #15 was extracted in August 1983 because it was 
extremely movable and was causing him a great deal of pain 
and discomfort.  In addition, the dental records indicate 
that the veteran was diagnosed with local periodonitis in 
April 1987.

The service discharge examination conducted in April 1987 
indicates that the veteran was missing teeth # 3, 14, 15, 19 
and 30.

Following service, private medical records reflect treatment 
for "loose teeth" and periodontal disease from the late 
1980's through the mid-1990's, which resulted in extractions 
in 1994.  These records also show that he was diagnosed with 
advanced periodonitis in June 1994.

Analysis

In July 1996, the veteran submitted an application for VA 
compensation benefits.  In describing the disease or injury 
for which the claim was made, he indicated that he had 
extractions and periodontal disease in service.  His claim 
was interpreted by the RO as both a claim for service-
connected disability compensation for a dental disorder and 
for entitlement to service connection for a dental disorder 
for purposes of VA dental treatment, and each claim was 
separately adjudicated by rating decisions issued in October 
1996.  However, it is apparent from the record that the 
veteran is only claiming entitlement to service connection 
for a dental disorder for purposes of VA dental treatment.  
The veteran's July 1997 notice of disagreement, his statement 
in support of claim dated in May 1999 and written argument 
submitted in support of his claim by his representative 
reflects his intentions in this regard.  

The Board will also address the veteran's recent statement of 
May 2003, wherein he indicated that he was claiming dental 
trauma as the result of being kicked in the mouth and knocked 
unconscious in service.  

Eligibility for dental treatment

The Board must first determine whether the veteran is 
eligible for dental treatment for a service-connected 
condition.  With respect to the classes of veterans 
enumerated above, the Board has determined that there are 
three potentially applicable classes in the veteran's case:  
Class I, those having a service-connected compensable dental 
disability or condition; Class II (1) and (2), those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981; and Class II (a), those having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma.

The Board finds that Class I does not apply in this case, as 
the veteran does not have and does not purport to have a 
compensable dental disability.  As stated above, the veteran 
has contended that he is seeking service connection for the 
purpose of obtaining dental treatment, not to obtain service-
connected compensation, the key distinction between Class I 
and Class II.  

The Board notes that the veteran does not meet any of the 
criteria for a compensable evaluation under the old or new 
regulations, 38 C.F.R. §§ 3.381-82, 4.149 (1995) and 
38 C.F.R. § 4.150 (2003).  The loss of teeth is compensable 
only if the loss is due to the loss of substance of the 
mandible or maxilla due to trauma or disease, such as 
osteomyelitis, and not due to loss of the alveolar process as 
a result of periodontal disease.

While the veteran had teeth extracted in service, there is no 
evidence showing that he lost these teeth due to bone loss 
through trauma or disease such as osteomyelitis.  Loss of 
teeth from periodontal disease, which arguably occurred 
during service, is specifically excluded as a disabling 
condition for VA dental treatment under both the old and new 
regulations, as such loss is not considered disabling.  
Accordingly, the veteran is not eligible under Class I.

With respect to Class II (1) and (2), the veteran did not 
make application for treatment within the required time 
period.  His initial claim of entitlement was made almost a 
decade after he left military service.

The Board further finds that Class II (a) does not apply in 
this case.  The Board notes that the veteran's service 
records do not reflect any combat.  The veteran does not 
contend otherwise.  With respect to in-service tooth 
extractions, VA's General Counsel has determined that for the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97 [holding that it would be 
anomalous to conclude that the remedy for an injury or 
disease constitutes further injury; such a definition would 
make virtually any veteran who received dental treatment 
during his or her military service eligible for VA dental 
care].  The precedent opinions of VA's General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 14.507.

The veteran has recently claimed in-service dental trauma, 
specifically that he was kicked in the mouth in service.  As 
noted above, the service medical records document that the 
veteran was injured in September 1970 when he was struck in 
the mouth in a fistfight.  However, there is no objective 
evidence in either the corresponding medical treatment 
records or in subsequent dental treatment records that he 
sustained any dental trauma as a result of this fight.  None 
of the other medical records in this case suggest any 
service-incurred trauma to the teeth as well.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).    In this case, the Board 
must weigh the negative medical and dental records against 
the veteran's recent statement that he sustained dental 
trauma in service.  In the context of the entire evidentiary 
record, the Board finds the veteran's recent statement to of 
relatively little probative value.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  A 
preponderance of the evidence is against the veteran's claim 
of dental trauma in service.  Accordingly, the veteran is not 
eligible for Class II (a) dental treatment.

The remaining classes are obviously inapplicable.  The 
veteran was never a prisoner of war; he never made prior 
application and received dental treatment from VA; his 
claimed dental condition has not been determined to be 
related to any service-connected disability; he is not in 
receipt of a 100 percent schedular rating or TDIU; he is not 
participating in a Chapter 31 vocational rehabilitation 
program; and he is not otherwise receiving care and the 
claimed dental treatment is medically necessary. 

In short, the veteran does not qualify for dental treatment 
under any class described in the regulations.

Conclusion

Because the veteran does not qualify under any class of  
veterans entitled to VA dental treatment, the Board concludes 
that a preponderance of the evidence is against the claim of 
entitlement to service connection for a dental disorder for 
the purpose of obtaining VA dental treatment.  The claim is 
therefore denied.


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA dental treatment is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



